DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  
The recitation that the “cylindrical member is cylindrical” is repetitive and previously recited in claim 1. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Taki (US 2016/0354970).
Claim 1:
	Taki teaches a manufacturing method of a high pressure tank (10, para. [0020]), where a reinforcing layer (30) made of fiber reinforced resin (paras. [0022]-[0024]) is formed on an outer face of a liner (20) that includes a body (21) having a cylindrical shape and end portions (22, 23) having a domical shape and formed on respective ends of the body (figure 1), the method comprising: preparing the liner (20), and a cylindrical member (32) and two dome members (ends of 34) that constitute the reinforcing layer (figure 1); shrinking the liner by cooling the liner (para. [0053]); inserting the liner into the cylindrical member to cover the body of the liner in a shrunk state by the cylindrical member (paras. [0053], [0054]); expanding the liner in the shrunk state to fit the cylindrical member to the body by raising a temperature of the liner inserted into the cylindrical member to a temperature prior to the cooling of the liner (paras. [0053], [0054]); and joining circumferential edge portions of the dome members to circumferential edge portions of the cylindrical member that is fit to the body, to cover the end portions of the liner by the dome members, and form the reinforcing layer (para. [0054], figure 1).
Claim 4:
	Taki teaches that the liner is made of thermoplastic resin (para. [0052]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taki in view of Rogers (US Patent No. 5,430,927).
Claim 2:
	Taki teaches that: the cylindrical member is cylindrical (figures 1 and 5); in the preparing of the liner (20) and the cylindrical member (32) and the two dome members (34), the liner and the cylindrical member are prepared satisfying a dimensional relation where an outside diameter of the body of the liner is approximately equal to an inside diameter of the cylindrical member (paras. [0037] and [0053]); in the shrinking of the liner, the liner is cooled to a temperature where the outside diameter of the body of the liner is smaller than the inside diameter of the cylindrical member (paras. [0037] and [0053]); and in the fitting of the cylindrical member to the body, the temperature of the liner is raised to the temperature prior to the cooling of the liner, where the dimensional relation is satisfied (paras. [0037] and [0053]).
Taki teaches that the outside diameter of the liner is approximately equal to the inside diameter of the cylindrical member but Taki does not explicitly state that the approximate equal dimension is slightly less than or slightly more than the diameter of the inside of the cylindrical member (paras. [0037] and [0053]).  Accordingly, Taki does not explicitly teach that the liner and the cylindrical member are prepared satisfying a dimensional relation where an outside diameter of the body of the liner is larger than an inside diameter of the cylindrical member when both are at the same temperature.
Rogers teaches that: a cylindrical member (12, figure 1); a liner (10), wherein the liner (10) and the cylindrical member (12) are prepared satisfying a dimensional relation where an outside diameter of the body of the liner is larger than an inside diameter of the cylindrical member (c. 3, l. 65-c. 4, l. 4; note that where the bottom walls have the same dimensions, the inside diameter is smaller than the outside diameter by double the thickness of the sidewalls, accordingly the outside diameter of the liner 10 is greater than the inside diameter of the cylindrical member prior to joining); in the shrinking of the liner, the liner is cooled to a temperature where the outside diameter of the body of the liner is smaller than the inside diameter of the cylindrical member (c. 5, l. 19-27); and in the fitting of the cylindrical member to the body, the temperature of the liner is raised to the temperature prior to the cooling of the liner, where the dimensional relation is satisfied (c. 6, l. 3-8).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have incorporated the interference shrinkage fit of Rogers to the method of Taki since: (a) Taki infers, but does not explicitly teach, that the diameters should be approximately the same which includes the liner being larger; (b) Taki teaches that it is desirable to provide a close fit between the liner and the cylindrical member (paras. [0037] and [0053]); and (c) Rogers teaches that providing interference thermal shrink fit connections between liners and reinforcing members in cylindrical tanks is known and provides the advantage of close fitting between the liner and the reinforcement thereby improving life span in response to reciprocal loading encountered by the tanks (c. 6, l. 36-60).
Claim 3:
	Taki teaches that in the preparing of the liner and the cylindrical member and the two dome members, the outside diameter of the body (20) and the inside diameter of the cylindrical member (32) are set such that a pressure of the cylindrical member pressing against the body of the liner after completion of raising the temperature of the liner is smaller than a yield stress of a material of the liner (paras. [0036] and [0053]; note that the liner is not disclosed as being deformed when the temperature is raised and is thus within in its yield stress).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726